EXHIBIT 8.1 LIST OF SUBSIDIARIES NAME OF COMPANY COUNTRY OF ORGANIZATION DIRECT/INDIRECT OWNERSHIP PERCENTAGE BEA Hotels NV The Netherlands 100% Elbit Medical Technologies Ltd. Israel 93.47% InSightec Ltd. Israel 65.9% (1) Gamida Cell Ltd. Israel 31.6% (2) Elbit Plaza India Real Estate Holdings Limited Cyprus 50% (3) Elbit Plaza USA, L.P. USA 100% (4) EPN GP, LLC USA 43.3% (5) EPN EDT Holding II USA 43.3% (5) EDT Retail Trust Australia 57.1% (6) Elbit Trade & Retail Ltd. Israel 100% Elbit Ultrasound (Luxembourg) S.a.r.l. Luxembourg 100% Plaza Centers N.V. The Netherlands 62.36% (7) 54.77% on a fully diluted basis, including warrants granted by InSightec Ltd. contingent upon certain rates of return as well as certain options exercisable into InSightec Ltd.'s ordinary shares. Held through Elbit Medical Technologies Ltd. Held through Elbit Medical Technologies Ltd. We hold 47.5% of the shares in Elbit Plaza India Real Estate Holdings Limited directly, and an additional 47.5% through Plaza Centers N.V. We hold 50% in Elbit Plaza USA, L.P. directly, and an additional 50% through Plaza Centers N.V. Indirectly held through Elbit Plaza USA, L.P. Indirectly held through EPN GP, LLC, in which we indirectly hold 43.3%. Approximately 58% on a fully diluted basis.
